Citation Nr: 1008235	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed March 1992 rating decision, the RO denied 
the Veteran's claim for service connection for a skin 
disability because there was no evidence of a current 
disability.  

3.	Evidence received subsequent to the March 1992 RO decision 
is evidence not previously submitted to the RO, is related to 
an unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the 
Veteran's claim.

4.	The competent evidence of record does not show that a skin 
disability was incurred in service, related to service or 
caused by herbicide exposure in service.  


CONCLUSIONS OF LAW

1.	The March 1992 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a skin disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.	A skin disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in July 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records do not indicate a 
skin disability.  The evidence of record also does not show 
herbicide exposure in service.  The Veteran asserts that he 
was treated for a skin disability in service; however, the 
service records do not support his assertions.  In view of 
the objective evidence of record which was negative for any 
complaints or findings of a skin disability in service, no 
reasonable possibility exists that a VA medical examination 
and opinion would aid the Veteran in substantiating the 
service connection claim in this matter.  See 38 U.S.C. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  Therefore, a VA 
examination is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the Veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a Veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for a skin disability.  This claim is based upon 
the same factual basis as his previous claim, which was last 
denied in the March 1992 rating decision that became final.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim. 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim was 
previously denied by the RO because there was no evidence of 
a current skin disability.  The Veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  Although 
the RO reopened the Veteran's claim, such a determination, is 
not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the March 
1992 RO decision is the last final disallowance with regard 
to the Veteran's claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In March 1992, the RO reviewed the service treatment records 
and VA medical records.  These records did not show treatment 
for a skin disability in service and did not show a skin 
disability after service.  The RO denied the Veteran's claim 
because there was no evidence of a current diagnosis of a 
skin disability.  

Since the March 1992 RO decision, additional VA and private 
treatment records were submitted.  The additional medical 
records show that the Veteran has a current skin disability.  
The Board finds that the medical evidence was new because it 
was not previously submitted to agency decision makers.  The 
evidence also revealed a diagnosis of a skin disability, 
which was an unestablished fact necessary to substantiate the 
claim.  The evidence was not cumulative or redundant of the 
evidence of record at the time of the March 1992 denial of 
the claim.  Additionally, as the evidence provided a current 
diagnosis of a skin disability, it raised a reasonable 
possibility of substantiating a claim for service connection 
for a skin disability.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for a skin disability is reopened and the Board 
will proceed to evaluate the merits of the claim on the basis 
of all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam, during the Vietnam era, will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (2009).  
The diseases associated with herbicide exposure include: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).

The diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).  

A Veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may 
be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

Furthermore, even if a Veteran does not have a disease 
associated with herbicide exposure, he is presumed to have 
been exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during service.  See 38 U.S.C.A. § 1116(f).  The 
last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Veteran maintains that service connection 
is warranted for a skin disability, to include as due to 
herbicide exposure.  The service personnel records show that 
the Veteran served in Thailand from March 1970 to March 1971.  
He was stationed at the U-Tapao Air Base and his military 
occupational specialty was a security specialist.  In spite 
of the Veteran's assertions, there is no indication he was 
exposed to herbicides while in Thailand, including the dioxin 
in Agent Orange.  Department of Defense inventory data on 
herbicide use supplied to the Veterans Benefits 
Administration does not reveal any spraying or handling of 
Agent Orange in Thailand during the time the Veteran was 
stationed there in 1970 and 1971.  The Department of Defense 
has indicated to VA's Chief Officer for Public Health and 
Environmental Hazards that there was some limited spraying of 
the herbicide Agent Orange in Thailand, but this occurred in 
1964 and 1965, several years prior to the Veteran's service 
in Thailand.  Additionally, the RO made a request through the 
Personnel Information Exchange System (PIES) in June 2002 
which revealed that there were no records showing that the 
Veteran was exposed to herbicides in service.  

Additionally, the Veteran has been diagnosed with eczema and 
psoriasis, which are not diseases listed as a disease that VA 
has associated with Agent Orange exposure, and thus his skin 
disability is not statutorily recognized as presumed to 
result from herbicide exposure.  38 C.F.R. § 3.309(e).  
Therefore, the Board finds that presumptive service 
connection for the Veteran's skin disability is not 
warranted. 38 C.F.R. §§ 3.307, 3.309.

The Board will also discuss whether direct service connection 
is warranted.  The first question for consideration in 
evaluating a direct service connection claim is whether the 
competent evidence demonstrates a current disability.  As 
previously discussed, the Veteran was diagnosed with eczema 
and psoriasis.  Private medical records show both diagnoses; 
however, in a pathology report in June 2006, a biopsy 
confirmed the diagnosis of eczema.  Based on this evidence, 
the Board finds a current skin disability has been clinically 
demonstrated, and thus the first element of service 
connection has been satisfied.

The Veteran asserts that his skin disability began in 
service.  In adjudicating a claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms in 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence. If the 
Board concludes that the lay evidence presented by a Veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the Veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)

The Board finds that the Veteran is competent to report that 
he had skin abnormalities during service, and that he has had 
some skin abnormalities since service.  The Veteran's 
statements regarding his skin abnormalities appear to be 
offered for the purpose of establishing an in-service 
diagnosis and continuity of that diagnosis after service.  
However, as the Veteran does not have the requisite skills, 
knowledge, or training, he is not competent to provide a 
diagnosis of a skin disability during or after service even 
in light of the nature of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, little probative 
weight can be assigned to his statements as to continuity of 
symptomatology, as they are not supported by the service 
treatment records or post-service records.  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when a layperson is competent to identify the 
medical condition).  

In this case, the evidence does not show that the Veteran had 
a chronic skin disability in service.  The Veteran's service 
treatment records are lacking in any complaints, diagnosis, 
or treatment for a skin disability.  Additionally, the 
Veteran reported that he did not have a skin problem when he 
separated from service and the separation examination report 
reflects that his skin was examined and it was found to be 
normal.  The Board finds the separation examination and 
report of medical history to be very probative evidence 
against the Veteran as these were very close in time to the 
event in question.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

The first post-service reference to a skin disability was in 
the Veteran's original application for VA benefits, which was 
denied in 1992.  Further, the first medical evidence of a 
skin disability was in private medical evidence dated in 
2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
200) (the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).

Lastly, to establish service connection, there must be 
competent medical evidence of a nexus between the Veteran's 
current disability and the in-service injury or disease.  In 
this case, despite the various treatment records from VA and 
private physicians, there is no evidence to suggest that the 
skin disability could be related to herbicide exposure in 
service.  

As noted above, the Board finds that the Veteran is competent 
to describe symptoms of a skin abnormality in service but he 
is not competent to make a specific medical diagnosis 
regarding a skin disability, such as eczema.  Further, the 
Board does not find his statements as to continuity of 
symptomatology to be supported by the record as a whole, 
including competent medical evidence of record.  

In conclusion, no diagnosed skin disability in this case is 
among the diseases listed under 38 C.F.R. § 3.309(e), 
herbicide exposure in Thailand has not been established, and 
the competent medical evidence of record does not attribute 
any current skin disability to service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a skin 
disability, to include as due to exposure to Agent Orange.


ORDER

Having presented new and material evidence, the claim of 
service connection for a skin disability is reopened.

Service connection for a skin disability, including as due to 
herbicide exposure in Thailand, is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


